DETAILED ACTION

Claims 2-25 are currently pending in the application and have been examined. Claim 1 was cancelled and claims 2-25 were newly added by the preliminary amendment filed 10/14/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 2-25 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The present invention relates to a method and an apparatus for channel encoding and decoding in a communication or broadcasting system. More particularly, the present disclosure relates to low density parity check (LDPC) encoding/decoding methods and apparatuses capable of supporting various input lengths and coding rates.

The claimed invention as set forth in claim 2 recites features such as:
A method of a channel encoding in a communication system, the method comprising: 
identifying a number of input bits; 
identifying a block size based on the number of the input bits; 
identifying a code block including at least a part of the input bits based on the block size; and 
encoding the code block based on a parity check matrix corresponding to the block size, 
wherein at least part of the parity check matrix is identified based on a shift value matrix and a base matrix, the shift value matrix is identified based on following values including: 
143, 19, 176, 165, 196, 13, 0, and 0 corresponding to a row of the base matrix, 
18, 27, 3, 102, 185, 17, 14, 180, 0, and 0 corresponding to a row of the base matrix, 
126, 163, 47, 183, 132, 1, 0, and 0 corresponding to a row of the base matrix, Etc.

The prior arts of record, namely Biscondi et al. (US-20110029756), teach a method for decoding a codeword in a data stream encoded according to a low density parity check (LDPC) code having an m X j parity check matrix H by initializing variable nodes with soft values based on symbols in the codeword, wherein a graph representation of H includes m check nodes and j variable nodes, and wherein a check node m provides a row value estimate to a variable node j and a variable node j provides a column value estimate to a check node m if H(m,j) contains a 1, computing row value estimates for each check node, wherein amplitudes of only a subset of column value estimates provided to the check node are computed, computing soft values for each variable node based on the computed row value estimates, determining whether the codeword is decoded based on the soft values, and terminating decoding when the codeword is decoded. (Abstract).
The prior arts of record, however, fail to teach, singly or in combination, the claimed invention as a whole. As such, modification of the prior art of record to include the claimed invention as a whole can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the invention as a whole set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the invention as a whole as set forth in claim 2. Independent claim(s) 8, 14 and 20 recite(s) similar patentable features, with claims 8 and 20 being the channel decoding side, and are/is allowable for the same reasons as claim 2. Hence, claims 2-25 are allowable over the prior arts of record.
The Examiner favors the allowance of claims 2-25. Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827. The examiner can normally be reached M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        06/17/2022